 andUNITED GARMENTWORKERS OF AMERICA AFFILIATED WITH THE A. F. OF L.Case No. 15-8-988SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJuly -1,1944On October 15, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding'Thereafter, on November 13, 1943, the Board, having been advised bythe Regional Director` that charges alleging that the Company hadengaged in certain unfair labor practices had been filed, issued anAmendment to^Direction of Election in which it directed that the elec-tion be postponed until "such time as the Board shall in the futuredirect."On May 31, 1944, the Board issued a Decision and Order inMatterof Reliance Manufacturing Company 2in Which it found that theCompany had engaged in certain unfair labor practices and orderedthe Company to cease and desist from engaging in such practices andto take certain-affirmative action.-The Board, now advised by the Regional Director that the Companyhas complied with-the aforesaid Decision and Order, and that UnitedGarment Workers of America, affiliated with the A. F. of L., the peti-tioner herein, desires an immediate election, shall direct that an elec-tion by secret ballot be held among the employees in the unit hereto-fore found appropriate in its Decision and Direction of Election is-sued on October 15, 1943.Those eligible to vote shall be all employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the'Second Direction of Electionherein, subject,to the limitations and additions set forth therein.SECOND DIRECTION OF, ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations'52 N. I. R B. 1428'56 N L R B 108357 N.L.R B., No 99.555 5556DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Reliance Manu-facturing Co., Laurel, Mississippi, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Second Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in this matter as agent for the National Labor Relations Board, and subject toArticle III,, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit heretofore found appropriate in Section IVof the Decision and Direction of Election issued on October 15, 1943,'who were employed during the pay-roll period immediately preceding-the date of this Second Direction, including employees who did not`work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person" at the polls, butexcluding any who have"since quit or been discharged for cause, andhave not been rehired or- reinstated prior ,to the date of the election,to determine whether 'or not they desire to be represented by UnitedGarment Workers of America, affiliated with the A. F. of L., for thepurposes of collective bargaining.